Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sivik et al (US 2012/0048769 A1).
Regarding claim 1, Sivik teaches a method for forming an object, the method comprising: providing semi-solid strands (discloses fats, oils which are in a semi-solid [0034]) of a meltable material [0096]; forming a non-woven mat comprising the strands of meltable material [0187]; and forming discrete units [0103] of the non-woven mat, wherein the discrete units comprise strands of meltable material [0017, 0133, 0136] and a locally densified surface portion (claim 1, [0398-0400]). Applicant has defined meltable in the specification as material having a phase transition temperature [0005 of pg pub]. Sivik defines thermoplastic as 
Regarding claim 2, Sivik teaches discrete units comprise a locally densified outer surface shell [0185, 0460]. 
Regarding claim 3, Sivik teaches the strands comprise a diameter of between about 0.3-2 mm (thickness reads on diameter [0107]).
Regarding claim 4, Sivik teaches comprising curing the semi-solid strands [0356, 0405]
Regarding claims 5-6 and 11, Sivik teaches the strands comprise particles embedded in meltable material; wherein the particles comprise: starches [0035], gums [0015], polysaccharides [0120], proteins [0187], amino acids [0347], water soluble polymers [0347-0348], water degradable polymers [0242], water insoluble polymers [0242], sugars [0029], sugar alcohols [0029], inorganic particles [0190], organic salts [0199], surfactants [0037], fatty amphiphiles and mixtures thereof [0146]
Regarding claim 7, Sivik teaches the step of locally densifying a portion of the surface of the discrete units by applying a compressive force to that portion of the discrete units’ surface [0405]. 
Regarding claim 8, Sivik teaches the semi-solid meltable strand comprise a material selected from the group consisting of: metals [0035], hydrocarbon based meltable resins such as: polyethylene [0114], polypropylene [0134], polyethylene glycol [0266], waxes [0346], 
Regarding claim 9, Sivik teaches wherein the meltable material is water soluble [0109].
Regarding claim 10, Sivik teaches wherein portions of the strands are fused to each other [0356, 0405].
Regarding claim 12, Sivik does not explicitly teach the filler material has a D50 from about .01 microns to about 200 microns. However, Sivik uses the same filler ingredients as Applicant and, thus, Sivik and Applicant’s filler material have similar properties. Therefore, the claimed physical properties implicitly would have been achieved by the filler materials as claimed and rendered obvious (MPEP 2112.01(I,II)). If it is the applicant’s position that this would not be the case: (1) evidence would need to be presented to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, amounts, process steps, and process conditions.
Regarding claims 13-14, Sivik teaches the strands comprise at least one benefit agent encapsulated in a polymeric shell [0178,0181].
Regarding claim 15, Sivik teaches the benefit agent is selected from the group consisting of: perfumes [0178], pro-perfumes [0346], builders [0455], heavy metal ion sequestrants, surfactants [0218], fabric softeners [0234], antistatic agents, silicones (e.g., silicone oils, cationic silicones, silicone gums, high refractive silicones, and silicone resins) [0034], colorants, pigments [0332], aversive agents such as bittering agents [0334], enzymes [0453], coenzymes, enzyme stabilizers, plant derivatives [0304], plant extracts, botanicals [0348], botanical extracts, anti-
Regarding claim 16, Sivik teaches the strands contain at least one aversive agent and at least one benefit agent selected from the group consisting of: perfume oil [0186], encapsulated perfume oil [0178, 0181], builder, surfactant [0455], fabric softener [0234] and silicone oil [0242].
Regarding claims 17-19, Sivik does not explicitly teach the filler material has a D50 from about .01 microns to about 200 microns. However, Sivik uses the same filler ingredients as Applicant and, thus, Sivik and Applicant’s filler material have similar properties. Therefore, the claimed physical properties implicitly would have been achieved by the filler materials as claimed and rendered obvious (MPEP 2112.01(I,II)). If it is the applicant’s position that this would not be the case: (1) evidence would need to be presented to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, amounts, process steps, and process conditions.
Response to Arguments
Applicant's arguments filed 12/16/2021 have been fully considered but they are not persuasive. Applicant argues Sivik fails to teach the discrete units comprise strands of meltable material. Examiner disagrees Applicant has defined meltable in the specification as material having a phase transition temperature [0005 of pg pub]. Sivik defines thermoplastic as “filaments and/or polymer exhibits a melting point and/or softening point at a certain . 
Applicant’s amendments have overcome the claim objection and the 35 U.S.C. 112(b) rejection and are, therefore, withdrawn. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765. The examiner can normally be reached Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARAH TAUFIQ/Examiner, Art Unit 1754                                                                                                                                                                                                        

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743